Case 2:21-cv-01225-JFW-KK Document 11 Filed 08/16/21 Page 1 of 2 Page ID #:45




 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    LATIA S.1,                                 Case No. CV 21-1225-JFW (KK)
11                             Plaintiff,
                                                 ORDER ACCEPTING FINDINGS
12                                               AND RECOMMENDATION OF
                         v.                      UNITED STATES MAGISTRATE
13                                               JUDGE
      COMMISSIONER OF SOCIAL
14    SECURITY,
15
                               Defendant.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
19   relevant records on file, and the Report and Recommendation of the United States
20   Magistrate Judge. No objections have been filed. The Court accepts the findings and
21   recommendation of the Magistrate Judge.
22   ///
23   ///
24   ///
25   ///
26   ///
27   1      Partially redacted in compliance with Federal Rule of Civil Procedure
28   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
Case 2:21-cv-01225-JFW-KK Document 11 Filed 08/16/21 Page 2 of 2 Page ID #:46




 1         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
 2   action without prejudice.
 3
 4   Dated: August 16, 2021
 5
                                        HONORABLE JOHN F. WALTER
 6                                      United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        2
